United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2143
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
Roberto Arteaga-Mendez,                 *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: May 9, 2005
                                Filed: May 16, 2005
                                 ___________

Before BENTON, LAY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Roberto Arteaga-Mendez pleaded guilty to one count of conspiracy to
distribute methamphetamine. In the written plea agreement, Arteaga-Mendez
stipulated that he was responsible for between 500 grams and 1.5 kilograms of
methamphetamine. Based on this drug quantity, the district court* sentenced Arteaga-
Mendez to 135 months in prison, fifteen months more than the statutory mandatory
minimum sentence.


      *
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
       Arteaga-Mendez appeals his sentence, arguing the Government failed to
establish a factual basis for his plea. Based on Arteaga-Mendez’s responses during
the plea colloquy, the written plea agreement, and the agreement’s stipulation of facts,
however, the district court could reasonably decide Arteaga-Mendez likely committed
the offense. See United States v. Gamble, 327 F.3d 662, 664 (8th Cir. 2003).
Although he made no objection in the district court, Arteaga-Mendez also challenges
the district court’s finding of drug quantity. The district court did not commit plain
error because its drug quantity finding is based on Arteaga-Mendez’s drug quantity
stipulation and the unchallenged drug quantity calculation contained in the PSR. See
United States v. Beatty, 9 F.3d 686, 690 (8th Cir. 1993). We note Arteaga-Mendez
does not raise any argument under United States v. Booker, 125 S. Ct. 738 (2005).

      We thus affirm Arteaga-Mendez’s sentence.
                     ______________________________




                                          -2-